Order entered December 6, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01012-CV

        PEARL ENERGY INVESTMENT MANAGEMENT, LLC, ET AL., Appellants

                                               V.

              GRAVITAS RESOURCES CORPORATION, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-03007

                                           ORDER
        Before the Court is appellants’ December 5, 2018 joint motion for an extension of time to

file their respective reply briefs. We GRANT the motion and extend the time to January 16,

2019.


                                                      /s/   ADA BROWN
                                                            JUSTICE